{¶ 22} I concur in the judgment of the court today but write separately to emphasize the many critical issues that have been left unresolved by today's decision.
 {¶ 23} Tragedy does not even begin to describe what has happened to six-month-old Aiden Stein. Aiden is not brain dead so, according to the definition of death under Ohio law, he is still alive. See R.C. 2108.30. Although not legally dead, Aiden is trapped somewhere between life and death with no ability to remove himself from that state. The cortex of his brain is permanently and severely damaged, and he has lost all cognitive functioning. Only his brain stem, which controls primitive activities such as breathing, heart rate, and reflexive actions, remains functional. All of his treating physicians agree that, for the rest of his life, Aiden will remain in a persistent vegetative state, unable to interact with or even perceive his environment. The United States Supreme Court more thoroughly described a persistent vegetative state as follows:
  "Vegetative state describes a body which is functioning entirely in terms of its internal controls. It maintains temperature. It maintains heart beat and pulmonary ventilation. It maintains digestive activity. It maintains reflex activity of muscles and nerves for low level conditioned responses. But there is no behavioral evidence of either self-awareness or awareness of the surroundings in a learned manner."  Cruzan v. Dir., Missouri Dept. of Health (1990),  497 U.S. 261, 267, 110 S.Ct. 2841, 111 L.Ed.2d 224.
 {¶ 24} Due to advances in medical technology, a patient can exist in a persistent vegetative state for many years, unable to fully live but also unable to die. *Page 424 
  "Debate over a patient's right to refuse life sustaining medical treatment has been fueled by advances in medical technology which have enabled medical practitioners to prolong life where, in the past, death would have been shortly forthcoming. A semblance of life may now be sustained long after conscious existence has ceased. `Hopelessly or terminally ill patients who in the past would have met with a swift end, now find that medical science can sustain them, near the threshold of death, but not yet across it.'
"* * *
  "`Not long ago the realms of life and death were delineated by a bright line. Now this line is blurred by wondrous advances in medical technology — advances that until recent years were only ideas conceivable by such science-fiction visionaries as Jules Verne and H.G. Wells. Medical technology has effectively created a twilight zone of suspended animation where death commences while life, in some form, continues.'" In re Fiori (1995), 438 Pa.Super. 610, 632-633, 652 A.2d 1350, quoting Rasmussen by Mitchell v. Fleming (1987),  154 Ariz. 207, 741 P.2d 674, 678.
 {¶ 25} Unfortunately, the law has not kept pace with the advances in medicine that allow life to be prolonged beyond its natural limits. In 1989 and 1991, the Ohio General Assembly enacted its modified version of the Uniform Rights of the Terminally Ill Act. See R.C. 2133.0 through 2133.15. R.C. 2133.08 is the only Ohio statute that explicitly authorizes the removal of life-sustaining treatment. No one is asserting that R.C.2133.08 applies here because, by its very terms, R.C. 2133.08 applies only to adults and Aiden is not an adult. See R.C. 2133.08(A)(1).
 {¶ 26} The probate court has taken the view, however, that because R.C. 2133.08 is inapplicable, its authority is derived from R.C. 2111.06, a general statute that authorizes the probate court to appoint a guardian to make medical decisions for a minor. See In re Guardianship of Myers
(1993), 62 Ohio Misc.2d 763, 610 N.E.2d 663. Although the probate court's authority in this regard has not been challenged today, nor was it challenged in the Myers case, the lack of a challenge does not equate with a grant of authority by the legislature.
 {¶ 27} For several reasons, it is questionable whether the legislature intended R.C. 2111.06 to authorize the probate court to appoint guardians to make decisions about the removal of life-sustaining treatment from a minor ward. To begin with, R.C. 2111.06 predates R.C. 2133.08 and the Uniform Act by decades and has not been amended since 1977. One could take a view contrary to that of the probate court that, by failing to make any provisions for minors in R.C. 2133.08, the legislature did not intend that these types of decisions would be made at all in the case of a minor or that the decision would be made by the minor's parents. *Page 425 
 {¶ 28} Next, although no one disputes that R.C. 2111.06 and R.C. 2111.13
authorize the appointment of a guardian to make medical decisions, those decisions have typically involved maintaining the health and well-being of the ward, not deciding when a child's life may end. All of the parties to this action seem to agree that a guardian's authority to make medical decisions encompasses the decision to remove life-sustaining treatment, despite the lack of any such language in the guardianship statutes. I am troubled by their focus on the lack of statutory language prohibiting the guardian from making this type of decision, particularly given that the guardianship statutes expressly grant certain types of authority. If the legislature had intended "medical * * * treatment" to encompass the removal of life-sustaining treatment, it certainly could have made that clear when it codified the Uniform Act.
 {¶ 29} Finally, if the legislature intended R.C. 2111.06 to authorize the appointment of a guardian to make life and death decisions, it likely would have included specific standards to guide the decision-making process. Where the legislature did explicitly authorize the power to make decisions regarding the removal of life-sustaining treatment, it did not do so with merely a blanket requirement that the decision be made in the patient's best interest. R.C. 2133.08 authorizes the removal of life-sustaining treatment only after a long list of requirements has been met. Among those requirements is that the individual on life-sustaining treatment be either terminally ill or has been in a permanently unconscious state for at least 12 months. R.C. 2133.08 also includes detailed requirements for determining who will make the decision, what must be considered in making the decision, and how the decision can be challenged in the probate court.
 {¶ 30} In addition to the question of the probate court's authority in this area, I am concerned that in another situation, aside from the facts of this case, the constitutional rights of the parents to make this decision may not be adequately protected. I agree that the parents here did not preserve this issue for appellate review and that we should not address the merits of the challenge. Nonetheless, it is the position of the guardian that R.C. 2111.06 authorizes the probate court to appoint a guardian to make this critical decision whenever the probate court determines that the minor has no parents, the parents are unsuitable, or if the minor's interest "will be promoted thereby." Given that such a decision essentially terminates parental rights, I question whether parental rights are adequately protected under such a statutory scheme or whether in fact the legislature even contemplated the use of the statute in this manner.
 {¶ 31} It is time for the Ohio General Assembly to enact comprehensive standards to adequately protect the competing interests at issue here and to guide the decision-making process in such a critical area. In the meantime, "[i]t may be advantageous for the Court to proceed slowly, on a case by case basis, *Page 426 
while awaiting action by the state legislature." In re Fiori (1995),438 Pa.Super. 610, at 655, 652 A.2d 1350 (Popovich, J., concurring and dissenting).